Citation Nr: 0024682	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  95-08 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for 
chronic low back pain.  The RO in Indianapolis, Indiana, 
currently has jurisdiction over the claim.

In October 1997, a hearing was held before the undersigned 
Board member who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2000).  

The Board found that the claim for service connection for a 
low back disorder was not well grounded in November 1997.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court).  In October 1999, 
the Court vacated the Board's decision of November 1997, 
remanding the claim for further consideration. 


FINDING OF FACT

The veteran's claim for service connection for a low back 
disorder is plausible.


CONCLUSION OF LAW

The veteran has presented a well-grounded claim for service 
connection for a low back disorder.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran filed a claim for service connection for low back 
pain in January 1994.  The RO obtained his service medical 
records.  In July 1967, he was hospitalized for two days with 
a diagnosis of muscle spasm with chronic low back pain.  The 
physical examination was essentially negative except for 
paraspinal muscle spasms.  He was placed on bed rest with 
firm back support and treated with medications.  Improvement 
was noted, and he was discharged to light duty for five days.  
There is no further indication in the service medical 
records, including the separation examination, of a back 
condition.  Examination of the spine was normal in March 
1968.

The RO obtained the veteran's VA medical records covering the 
period July 1993 to April 1994.  In March 1994, he complained 
of low back pain and indicated that he injured himself during 
service.  Examination of his low back showed tenderness.  He 
had good flexion without muscle tightness.  The diagnoses 
included chronic low back pain.  X-rays were performed which 
showed moderate degenerative changes at L4 and L5 associated 
with L4-L5 disc space narrowing indicating degenerative disc 
disease.  Also, the L4 body appeared deformed consistent with 
an old injury.  The impression was old injury and 
degenerative change at L4 and L5.  In April 1994, the veteran 
complained of low back pain radiating into the left lower 
extremity.  Examination of the spine showed no deformity or 
tenderness.  Straight leg raising was within normal limits.  
The examiner noted that the veteran's previous x-ray showed 
an old injury to L4-L5 with degenerative changes.  The 
diagnoses included chronic low back pain.

In his substantive appeal, the veteran stated that the rating 
decision made no mention of treatment that he received for 
gall stones.  He indicated that he was given another two 
weeks of light duty, and he could not carry his ammunition 
belt around his waist for a month.  He stated that his back 
was checked upon separation from service.

In December 1994, the veteran had a hearing before a local 
hearing officer.  He testified that he was on an operation in 
Vietnam when he injured his back.  He was on a helicopter and 
under heavy fire.  He jumped from the helicopter and landed 
in a rice paddy in a sitting position.  At that time, he was 
wearing a pack with a radio and two days' rations.  He 
estimated that it weighed 20 or 30 pounds.  He stated that 
his back locked up, and the corps man wanted to evacuate him.  
He refused, and he did some exercises like sit-ups for his 
back.  When he got back from the operation approximately 
three days later, he received medical treatment for his back.  
He stated that he was sent to a hospital for about five days.  
While at the hospital, he slept on the floor or a hard board 
and was given medication.  He was then placed on light duty.  
After he went back into combat, his back continued to hurt, 
and he was then treated for gall stones.  He stated that 
during his separation examination, his back was a little 
tender, but the examiner indicated there was nothing wrong.  
He began getting treatment for his back in 1993 or 1994.  
Between 1968 and 1993, he would take over-the-counter 
medications.  He indicated that after service, he did go to a 
VA facility for treatment, but he left before seeing the 
doctor.  His employment after service included maintenance 
and masonry.  He stated that he had not injured his back 
since service.

In October 1997, the veteran had a hearing before a Member of 
the Board in Washington, D.C.  His testimony regarding the 
circumstances surrounding the in-service injury to his back, 
the in-service medical treatment he received for his back, 
his attempt to get medical treatment for his back at a VA 
facility after his separation from service, and beginning 
medical treatment for his back in 1993 was consistent with 
his prior testimony.  He also stated that ever since the in-
service injury, his back continued to hurt throughout service 
and after service.  He indicated that it never bothered him 
enough that he would seek treatment for it.  Over the last 10 
or 15 years, his back pain had worsened.  He also stated that 
he had lost two or three construction jobs due to his back 
condition because he could not stand for prolonged periods of 
time and would sit down often.



II.  Legal analysis

Establishing direct service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
Court has held that the second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98. 

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

The veteran's claim for service connection for a low back 
disorder is plausible.  There is medical evidence showing 
that he currently has degenerative disc disease at L4-L5 and 
a deformity of the L4 body.  There is competent lay evidence 
that he injured his back after he slipped when jumping from a 
helicopter, and service medical records show that he received 
treatment during service for chronic low back pain and muscle 
spasms in 1967.  A March 1994 radiology report noted that the 
deformity of the L4 body was "consistent with old injury."  
In April 1994, a follow-up treatment note further indicated 
that the veteran's x-ray showed an old injury to L4-L5 with 
degenerative changes.  This medical evidence demonstrates a 
plausible relationship between the in-service injury and 
present disability.  Assuming the credibility of this 
evidence, this claim must be said to be well grounded.  
Additional assistance is required in order to fulfill the 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  
Accordingly, the underlying issue of entitlement to service 
connection will be the subject of the remand that follows.


ORDER

The claim of entitlement to service connection for a low back 
disorder is well grounded, and, to that extent, the appeal is 
granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim.  On remand he should be 
afforded an appropriate VA examination to determine the date 
of onset and etiology of his low back disorder.  See Horowitz 
v. Brown, 5 Vet. App. 217 (1993) (where there is a reasonable 
possibility that a current condition is related to or is a 
residual of a condition experienced in service, the Board 
should seek "a medical opinion as to whether [the 
claimant's] current disabilities are in any way related to or 
a residual of those experienced in service.")  Copies of the 
veteran's service personnel records and any recent medical 
records showing treatment for a low back disorder could also 
prove relevant to the claim, and should be obtained on 
remand. 

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Contact the National Personnel Records 
Center or any other indicated agency and 
request the veteran's complete service 
personnel records.  

2.  Request that the veteran provide a 
list of those who have treated him for his 
low back disorder since 1994.  Request all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.  

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that the 
veteran will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 CFR 3.159(c).

3.  Afford the veteran an appropriate VA 
examination in order to determine the 
etiology and date of onset of any current 
low back disorder.  The claims folder and 
a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary 
by the examiner, including x-rays, should 
be conducted. 

The examiner should render diagnoses of 
all current low back disorders.  If no 
such disorders are found, the examiner 
should so state.  

The examiner should also render an opinion 
as to the date of onset and etiology of 
any current low back disorders.  For 
example, is any current low back disorder 
related to the veteran's in-service injury 
when he slipped when jumping from a 
helicopter and/or to the in-service low 
back complaints and findings in July 1967, 
or any other incident during service?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  

6.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
be given a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to obtain additional information.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



